DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16-21, drawn to a method for producing a gas sensor.
Group II, claim(s) 22-28, drawn to a gas sensor.
Group III, claim(s) 29-30, drawn to a method for detecting gas.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II (and Groups I and III) lack unity of invention because even though the inventions of these groups require the technical features of a gas sensor comprising a substrate, two electrodes on the substrate, and a ZnO nanowires network on the two electrodes, these technical features are not special technical features as they do not make a contribution over the prior art in view of Deshusses et al. (US 2010/0089772 A1) (provided in Applicant’s IDS filed on March 9, 2020).  Deshusses teaches a gas sensor comprising a substrate, two electrodes on the substrate, and a ZnO nanowires network on the two electrodes (a gas sensor comprising a substrate 212, electrodes 202 on the substrate 212, and a ZnO nanowires network 222 on the electrodes 202, Figs. 4A-4B, para. [0058], [0060], [0063]-[0065]).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical features of a gas sensor comprising a substrate, two electrodes on the substrate, and a ZnO nanowires network on the two electrodes, wherein the ZnO nanowires network forms junctions between the ZnO nanowires, the ZnO nanowires network comprising at least one of HMTA, NH3, NH4+ and NHx organic residues attached to the ZnO nanowires surface at the junctions, these technical features are not special technical features as they do not make a contribution over the prior art in view of Deshusses et al. (US 2010/0089772 A1) (provided in Applicant’s IDS filed on March 9, 2020).  Deshusses teaches a gas sensor comprising a substrate, two electrodes on the substrate, and a ZnO nanowires network on the two electrodes (a gas sensor comprising a substrate 212, electrodes 202 on the substrate 212, and a ZnO nanowires network 222 on the electrodes 202, Figs. 4A-4B, para. [0058], [0060], [0063]-[0065]), wherein the ZnO nanowires network forms junctions between the ZnO nanowires, the ZnO nanowires network comprising at least one of HMTA, NH3, NH4+ and NHx organic residues attached to the ZnO nanowires surface at the junctions (the gas sensor may be used to detect ammonia gas, abstract, para. [0008], [0055], so NH3 is attached to the ZnO nanowires surface at the junctions in order to detect the ammonia gas).
During a telephone conversation with Scott Gray on June 10, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 16-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of the Claims
	Claims 16-30 are pending in the application. Claims 22-30 are withdrawn, and claims 16-21 are being examined herein.
Information Disclosure Statement
The information disclosure statement filed March 9, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 16 is objected to because of the following informalities: 
In lines 3 and 4, “the two electrodes” should read “the two coplanar electrodes” for consistency.
In line 3, “a ZnO nanowires network” should read “the ZnO nanowires network” for consistency.
In line 6, “the synthesized nanowires” should read “the synthesized ZnO nanowires” for consistency.
In line 8, “the electrodes” should read “the two coplanar electrodes” for consistency.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
In line 1, “step a)” should read “the step (a)” for clarity.
In line 4, “zinc chloride and hexamethylenetetramine” should read “the zinc chloride and the hexamethylenetetramine” for consistency.
In line 7, “min” should read “minutes” for clarity.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in line 1, “step a)” should read “the step (a)” for clarity.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in line 1, “sub-step c)” should read “the sub-step (c)” for clarity.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: 
In line 1, “step c)” should read “the step (c)” for clarity.
In line 2, “the ZnO nanowires solution” should read “the solution” for consistency.
In line 2, “the electrodes” should read “the two coplanar electrodes” for consistency.
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  in lines 1-2, “steps c) of drop casting and d) of drying” should read “the steps (c) of drop casting and (d) of drying” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “between 70˚ and 90˚C”, and the claim also recites “preferably 85˚C” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Deshusses et al. (US 2010/0089772 A1) (provided in Applicant’s IDS filed on March 9, 2020) and further in view of Caicedo et al., Aspect ratio improvement of ZnO nanowires grown in liquid phase by using step-by-step sequential growth, CrystEngComm, Vol. 18, Issue 29, pp. 5502-5511 (2016) (provided in Applicant’s IDS filed on March 9, 2020).
Regarding claim 16, Deshusses teaches a method for producing a gas sensor (fabrication of a nanomaterial-based electrode network for a gas sensor, Figs. 1-4B, para. [0058]-[0059]) comprising a step of providing a substrate with two coplanar electrodes (a substrate 212 with coplanar electrodes 202 formed thereon, Figs. 2A-2B, para. [0060]-[0061]) and a step of forming a ZnO nanowires network on the two electrodes (zinc oxide nanostructures network 222 formed on the electrodes 202, Figs. 4A-4B, para. [0063]-[0065]; the nanostructure network may be nanowires, para. [0058]), wherein the step of forming a ZnO nanowires network on the two electrodes is performed as follows:
b) dispersing the synthetized nanowires in a solvent (the ZnO nanowires suspension is formed by dispersing the ZnO nanomaterial in a solvent, Figs. 4A-4B, para. [0063]-[0064]);
c) drop casting the solution containing the solvent and the ZnO nanowires on the electrodes (a droplet 400 of the ZnO nanowires suspension containing the ZnO and solvent is deposited in the gaps between the electrodes 202, Fig. 4A, para. [0063]-[0064]);
d) drying the solution at a temperature inferior to 85˚C (the ZnO nanowires suspension is dried by evaporation of the solvent at room temperature, Figs. 4A-4B, para. [0065]; Examiner interprets room temperature to be inferior to 85˚C).
Deshusses teaches zinc oxide nanomaterial (para. [0063]), but is silent with respect to how the ZnO is synthesized, and therefore fails to teach a) synthesizing ZnO nanowires with a liquid phase sequential growth method.
Caicedo teaches that ZnO nanowires have shown advantages in the sensing field due to their very large surface-to-volume ratio, high crystallinity, and simple preparation methods (abstract). Caicedo teaches synthesis of ZnO nanowires with a liquid phase sequential growth method which directly improves and increases the aspect ratio of the ZnO nanowires (abstract, pg. 5503, left column, last paragraph, right column, first paragraph, Introduction). Caicedo teaches that the liquid phase sequential growth method comprises: a) preparing a reaction solution comprising equimolar amounts of zinc chloride and hexamethylenetetramine in water (Fig. 1, pg. 5503, right column, second and third paragraphs, Experimental setup), b) heating and stirring the reaction solution simultaneously at 85˚C (Fig. 1, pg. 5503, right column, third paragraph, Experimental setup), and c) adding, every 100 min, equimolar amounts of zinc chloride and hexamethylenetetramine while heating at 85˚C (Fig. 1, pg. 5503, right column, third paragraph, Experimental setup, see Fig. 1 which shows at least two cycles).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the synthesis of the ZnO nanowires of Deshusses to include the liquid phase sequential growth method as taught by Caicedo because it would directly improve and increase the aspect ratio of the ZnO nanowires (Caicedo, abstract, pg. 5503, left column, last paragraph, right column, first paragraph, Introduction), which would also enhance the bridging of the gaps between the electrodes due to increased length of the ZnO nanowires (Deshusses, para. [0063], [0065]).
Regarding claim 17, Modified Deshusses teaches wherein step a) of synthesizing ZnO nanowires comprises the sub-steps of subsequently:
a) preparing a solution of zinc chloride and hexamethylenetetramine dissolved into water, wherein zinc chloride and hexamethylenetetramine are equimolar (preparing a reaction solution comprising equimolar amounts of zinc chloride and hexamethylenetetramine in water, Caicedo, Fig. 1, pg. 5503, right column, second and third paragraphs, Experimental setup, see modification supra);
b) heating the solution at a temperature comprised between 70˚ and 90˚C, preferably 85˚C (heating and stirring the reaction solution simultaneously at 85˚C, Fig. 1, pg. 5503, right column, third paragraph, Experimental setup, see modification supra);
c) adding every 100 min, equimolar amounts of zinc chloride and hexamethylenetetramine into the solution while keeping the heating (adding, every 100 min, equimolar amounts of zinc chloride and hexamethylenetetramine while heating at 85˚C, Fig. 1, pg. 5503, right column, third paragraph, Experimental setup, see Fig. 1 which shows at least two cycles, see modification supra).
Regarding claim 18, Modified Deshusses teaches wherein step a) of synthesizing ZnO nanowires is performed under stirring (heating and stirring the reaction solution simultaneously at 85˚C, Fig. 1, pg. 5503, right column, third paragraph, Experimental setup, see modification supra).
Regarding claim 19, Modified Deshusses teaches wherein sub-step c) is repeated at least one time (adding, every 100 min, equimolar amounts of zinc chloride and hexamethylenetetramine while heating at 85˚C, Fig. 1, pg. 5503, right column, third paragraph, Experimental setup, see Fig. 1 which shows at least two cycles, see modification supra).
Regarding claim 20, Modified Deshusses teaches wherein step c) of drop casting comprises depositing a droplet of the ZnO nanowires solution on the electrodes (the droplet 400 of the ZnO nanowires suspension is deposited in the gaps between the electrodes 202, Fig. 4A, para. [0063]-[0064]). Modified Deshusses teaches that the droplet 400 may have a volume in the range between 0.1 µL to 1.0 µL (Fig. 4A, para. [0063]), and therefore fails to teach a droplet of 50 µL.
However, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the droplet disclosed by Deshusses serves the purpose of a nanomaterial suspension that bridges the gap between adjacent electrodes and forms a ZnO nanowire network (para. [0063]-[0065]). Thus, it is obvious to have a droplet that is 50 µL because such volume, although not explicitly disclosed by Deshusses, would serve the same purpose and provide the same properties as the 0.1 µL to 1.0 µL droplet that is disclosed by Deshusses.
Regarding claim 21, Modified Deshusses teaches the steps c) of drop casting (the droplet 400 of the ZnO nanowires suspension containing the ZnO and solvent is deposited in the gaps between the electrodes 202, Fig. 4A, para. [0063]-[0064]) and d) of drying (the ZnO nanowires suspension is dried by evaporation of the solvent at room temperature, Figs. 4A-4B, para. [0065]). Modified Deshusses fails to teach wherein steps c) of drop casting and d) of drying are repeated together at least one time.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the steps (c) and (d) of Modified Deshusses to be repeated together at least one time because it would increase the amount of ZnO nanowires connecting the electrodes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kolmakov et al. (US 8,443,647 B1): a sensor comprising a substrate, two electrodes on the substrate, and ZnO nanowires in contact with the electrodes (abstract, col. 7, lns. 1 & 10).
Chueh et al. (US 2008/0006078 A1): a gas sensor including electrodes on a substrate, and zinc oxide nanowires connecting the electrodes (abstract).
Chueh et al. (US 2006/0102494 A1): a gas sensor including electrodes on a substrate, and zinc oxide nanowires connecting the electrodes (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794     

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699